Citation Nr: 1023506	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  05-39 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder 
pain syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, Veteran's son


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1972 to 
July 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision by the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
is now included as an issue in this appeal.  Once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits evidence of 
unemployability, the issue of entitlement to TDIU is raised.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
When TDIU based on a disability is raised in connection with 
an increased rating claim for that disability, the Board has 
jurisdiction over the issue of TDIU because it is part of the 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  
The Veteran filed his claim for increased evaluations 
regarding his right shoulder and bilateral feet disabilities 
in April 2004.  In a June 2004 statement, the Veteran 
asserted that he was unable to work due to the pain in his 
feet, neck, and shoulder area.  Accordingly, the issue of 
entitlement to TDIU has been raised by the record and the 
Board has determined that it has jurisdiction over the issue 
as it is part and parcel of the increased rating claims. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.




REMAND

Although further delay of this appeal is regrettable, the 
Board finds that a remand is required in order to accomplish 
additional development.  VA's duty to assist includes 
providing a new medical examination when a veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of 
the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993).  Reexamination is required if evidence indicates 
that there has been a material change in a disability.  
38 C.F.R. § 3.327(a) (2009).  Here, VA provided the Veteran 
with a feet examination in December 2008, and a right 
shoulder examination in January 2009.  At the September 2009 
Board hearing, however, the Veteran and his wife stated that 
his right shoulder and bilateral feet disabilities had 
significantly worsened since the last VA examinations.  
Additionally, both the December 2008 and January 2009 
examination reports included a notation that the Veteran's 
claims file was not available for review by the examiners, 
and there is no other indication in the record that other 
complete medical records were made available to the examiners 
for purposes of showing the full history of the Veteran's 
conditions.  This defect also warrants scheduling new 
examinations.  Accordingly, a remand is required for purposes 
of providing the Veteran with new examinations to determine 
the current state of both conditions.  

Additionally, while on remand, current VA medical treatment 
records must be obtained.  VA's duty to assist includes 
obtaining records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(1), (2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA 
medical treatment records are material to the issue on appeal 
and are not included within the claims file, a remand is 
necessary to acquire such VA records because VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees).  At the September 2009 
Board hearing, the Veteran testified that he is continuing to 
receive treatment for his service-connected disabilities at 
the Northport VA medical center.  The last treatment record 
from that facility that was associated with the claims file 
is from January 2009.  Accordingly, on remand, all recent VA 
treatment records must be obtained.  

Finally, regarding the issue of entitlement to TDIU, the 
Veteran has not yet been provided with appropriate notice and 
assistance under the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate 
notice and assistance regarding the issue 
of entitlement to TDIU.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

2.  Contact the Northport VA Medical 
Center and any other appropriate VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment dating from January 
2009 to the present.  

3.  Following the completion of the above, 
schedule the Veteran for an orthopedic 
examination to ascertain the current level 
of disability of his service-connected 
right shoulder pain syndrome.  The claims 
folder must be made available to the 
examiner for review.  Any required 
testing, if any, should be conducted.  

The examiner must conduct range of motion 
studies, to specifically include forward 
flexion, abduction, external rotation, and 
internal rotation.  The examiner is also 
requested to make all appropriate findings 
regarding loss of function as a result of 
the right shoulder disability, and then 
render an opinion as to whether the 
Veteran experiences an increase in 
functional impairment as a result of pain, 
instability, fatigue, loss of coordination 
and/or lack of endurance.  Finally, the 
examiner should render an opinion as to 
whether the disability limits the 
Veteran's ability to engage in 
substantially gainful employment and, if 
so, in what way.  All opinions expressed 
must be supported by a complete rationale.

4.  Schedule the Veteran for a podiatry 
examination to ascertain the current level 
of disability of his service-connected 
bilateral pes planus.  The claims folder 
must be made available to the examiner for 
review.  Any required testing, if any, 
should be conducted.  

The examiner must indicate whether the 
Veteran's pes planus is classified as 
severe or pronounced and whether there is 
objective evidence of marked deformity, 
pain on manipulation and use, swelling on 
use, characteristic callosities, marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement, and/or severe spasm 
of the tendoachilles on manipulation, not 
improved by orthopedic shoes or 
appliances.  The examiner is also 
requested to make all appropriate findings 
regarding loss of function as a result of 
the pes planus.  Finally, the examiner 
should render an opinion as to whether the 
disability limits the Veteran's ability to 
engage in substantially gainful employment 
and, if so, in what way.  All opinions 
expressed must be supported by a complete 
rationale.

5.  Review the examination reports to 
ensure complete compliance with the 
directives of this remand.  If the reports 
are deficient in any manner, the RO must 
take any required corrective measures.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, readjudicate the claims 
on appeal, including the matter of 
entitlement to TDIU.  If any of the claims 
are denied or are not otherwise fully 
granted, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


